Nolan, P. J.
(concurring in result). I concur in the result, being of the opinion, however, that neither subdivision 1 nor subdivision 5 of the trust indenture directs or authorizes recoupment of principal advanced for salvage operations from income other than that derived from the mortgage investments, or the property or funds acquired in the salvage operations. A direction for such recoupment would be invalid, as requiring *299an unlawful accumulation of income. (Personal Property Law, § 16; Matter of Rogers, 22 App. Div. 428, 436; Matter of Marshall, 43 Misc. 238; Bankers Trust Go. v. Moy, 148 Misc. 38.)
Carswell, Sneed and MacCrate, JJ., concur with Wenzel, J.; Nolan, P. J., concurs in result, with memorandum.
Order modified on the law in accordance with the opinion herein, and, as so modified, unanimously affirmed, without costs.
Settle order on notice on or before August 3,1950. [See post, p. 950.]